TO BE PUBLISHED IN THE OFFICIAL REPORTS

                                          OFFICE OF THE ATTORNEY GENERAL
                                                    State of California

                                                  DANIEL E. LUNGREN
                                                     Attorney General
                                         ______________________________________

                                     OPINION                :
                                                            :           No. 97-706
                                     of                     :
                                                            :          October 3, 1997
                           DANIEL E. LUNGREN                :
                              Attorney General              :
                                                            :
                          ANTHONY M. SUMMERS                :
                           Deputy Attorney General          :
                                                            :
                    ______________________________________________________________________

                     THE HONORABLE THOMAS McCLINTOCK, MEMBER OF THE CALIFORNIA
         ASSEMBLY, has requested an opinion on the following questions:

                           1.        When are an official map and legal description of the boundaries of a proposed
         school district reorganization required to be prepared and filed?

                         2.        Which party or entity is responsible for the costs of preparing and filing an official
         map and legal description of the boundaries of a proposed school district reorganization?

                                                        CONCLUSIONS

                          1.       The preparation and filing of an official map and legal description of the
         boundaries of a proposed school district reorganization are required only after the reorganization has been
         approved by the voters.

                          2.        The county board of supervisors is responsible for the costs of preparing and filing
         an official map and legal description of the boundaries of a proposed school district reorganization after it has
         been approved by the voters.

                                                           ANALYSIS

                          The reorganization of school districts (Ed. Code, §§ 35500-35785) Footnote No. 1 includes
         the creation of one or more new school districts from the territory of an existing district. (§ 35511.) Such a
         change may be initiated by the residents of the area by filing with the county superintendent of schools a
         petition signed by a percentage of the registered voters in the affected territory. Section 35700 provides:

                          "An action to reorganize one or more districts is initiated upon the filing, with the
               county superintendent of schools, of a petition to reorganize one or more school districts signed
               by any of the following:



1 of 5
                            "(a) At least 25 percent of the registered voters residing in the territory proposed to be
               reorganized if the territory is inhabited. Where the petition is to reorganize territory in two or
               more school districts, the petition shall be signed by at least 25 percent of the registered voters in
               that territory in each of those districts.

                            "(b) A number of registered voters residing in the territory proposed to be
               reorganized, equal to at least 8 percent of the votes cast for all candidates for Governor at the last
               gubernatorial election in the territory proposed to be reorganized, where the affected territory
               consists of a single school district with over 200,000 pupils in average daily attendance and the
               petition is to reorganize the district into two or more districts.

                           ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . "

         If the petition contains a sufficient number of signatures, a hearing is held. (§ 35722.) Up to three persons are
         to be designated as "chief petitioners" for the purpose of receiving notices of any public hearings. (§ 35701.)
         After the public hearings and all required approvals have been obtained, an election may be held.
         (§§ 35710.51, 35722.)

                           Section 35703 provides that a petition initiating a school district reorganization may include
         the provisions found in sections 35730-35738. The latter statutes cover such topics as the governing law for
         the new school district, number of board members, territory in which the election shall be held, whether
         trustees will represent areas or the entire district, computation of revenue limits, division of obligations,
         property and indebtedness, and election procedures for the first governing board. However, there is no
         statutory mandate that the petition contain any of these provisions. Indeed, there are no specific directives as
         to the contents of a school district reorganization petition. This is made evident by the fact that the county
         committee on school district organization (see § 35720) may add to the petition any appropriate provisions
         specified in sections 35730-35738 "which were not included in the petition as filed." (§ 35705.5, subd. (a).)

                           Nevertheless, it may reasonably be seen that the petition must identify the type of
         reorganization proposed and the territory to be reorganized with sufficient specificity so that (1) a
         determination may be made as to whether the petition contains a sufficient number of signatures from the
         area's residents and (2) voters will be informed as to the nature of the proposed reorganization at the time of
         the election.

                          1.             Preparing and Filing an Official Map and Legal Description

                           The first question to be resolved concerns the date when an official map and legal
         description of the boundaries of a proposed school district reorganization must be prepared and filed. Are the
         petitioners of a reorganization required, for example, to furnish a legal description of the proposed
         boundaries prior to circulating the petition? We conclude that an official map and legal description are not
         required until after the voters have approved the reorganization.

                           As noted above, the Education Code provisions dealing with petitions for reorganizations of
         school districts do not require any specific matters to be included in a petition, and make no reference to
         preparing maps or a legal description of the area proposed for reorganization. We must therefore determine
         whether any other statutory scheme requires preparation of a map or legal description as a condition
         precedent to filing a petition for a school district reorganization or which sets any other deadline for such
         preparation.

                           We first examine the provisions of Government Code sections 54900-54916.5, which deal
         with changes in the boundaries of cities, districts, and other areas where a special tax assessment is carried on
         the county assessment roll for property tax purposes. Government Code sections 54900 and 54901 require the
         filing of a "statement," in the form required by the State Board of Equalization, that describes the changes

2 of 5
         filing of a statement, in the form required by the State Board of Equalization, that describes the changes
         and which must "include a legal description of said boundaries and a map or plat indicating the boundaries."
         (Gov. Code, § 54901, subd. (a).) The statement must be filed "[o]n or before December 1 of the year
         immediately preceding the year in which the assessments or taxes are to be levied" (Gov. Code, § 54902),
         and the proposed changes are not effective for assessment or taxation purposes until the statement is filed
         (Gov. Code, § 54903).

                           The foregoing Government Code provisions regarding the filing of statements for property
         tax purposes are applicable to school district reorganizations. Section 35765 explicitly requires compliance
         with this statutory scheme. Footnote No. 2 However, the filing of a map and legal description is not required
         until after the school district reorganization election. Section 35765 states:

                            "After the board of supervisors receives a proper certificate of election or other
               proper evidence that an action to organize or reorganize school districts has been approved as
               provided by law, the board of supervisors shall make an order to create, change, or terminate
               school districts as may be required by the action and establish or reestablish the boundaries of
               the districts affected by the action. The order shall be entered in the county's record of school
               districts.

                          "If the action results in the creation of a district or a change of district boundaries of
               the type described in Section 54900 of the Government Code, the order of the board of
               supervisors shall include the legal description of each district created or changed in the action
               and, immediately after making the order, the board of supervisors shall cause a copy of the order
               and a map or plat indicating the boundaries established or reestablished for each district affected
               by the order to be filed as required by Chapter 8 (commencing with Section 54900) of Part 1 of
               Division 2, Title 5 of the Government Code."

         Thus, compliance with Government Code section 54900 does not necessitate the preparation of any map or
         legal description prior to circulating a petition for reorganization of a school district; rather, section 35765
         and Government Code sections 54900-54916.5, as well as section 35534, require such documents to be
         prepared only if the reorganization is approved as provided by law. Footnote No. 3

                           We reject the suggestion that a separate statutory scheme, Government Code sections
         58850-58861, is applicable to the circulation of a petition to reorganize a school district. This statutory
         scheme generally relates to changes in the boundaries of any "district exercising functions that are, or may
         be, supported by taxes . . . levied on property within the district . . ." (Gov. Code, § 58850, subd. (b)) and
         requires that "a map showing the boundaries of the territory involved and . . . a specific detailed legal
         description of the boundaries of such territory" must be submitted to the county surveyor prior to circulating
         the petition (Gov. Code, § 58852). The county surveyor and county assessor review the boundary description
         contained in the proposal (Gov. Code, § 58851), after giving notice to all cities, districts, and the county
         having any land within the proposed area (Gov. Code, § 58855). The county surveyor may hold a public
         hearing (Gov. Code, § 58857) to consider whether the proposed boundaries are definite and conform with
         lines of ownership as well as other similar matters of public interest (Gov. Code, § 58856). "If the proponents
         do not accept the county surveyor's recommendations as contained in his report, they shall file a statement of
         reasons with the legislative body having jurisdiction to conduct the appropriate proceedings." (Gov. Code, §
         58860.) "Before acting upon any proposal, the legislative body having jurisdiction shall consider the report of
         the county surveyor and give it such weight as in its judgment the public interest requires." (Gov. Code, §
         58861.)

                           None of the provisions of this legislative scheme are referenced in the Education Code
         relating to school district reorganizations. Rather, as we have seen, the Education Code requires compliance
         with a separate statutory scheme, Government Code sections 54900-54916.5, dealing with the preparation
         and filing of official maps and legal descriptions. We do not view the role of the county surveyor under the

3 of 5
                 g                p       g         p                                          y       y
         terms of Government Code sections 58850-58861 as appropriate to school district reorganizations, given the
         Legislature's detailed requirements contained in sections 35500-35785 that include the additional
         requirements specified in Government Code sections 54900-54916.5.

                         We note also that Government Code sections 58850-58861 may be read in conjunction with
         Government Code sections 58000-58200, the District Organization Law, dealing with the same subject
         matter and from which school districts are exempt. (See Gov. Code, §§ 58002, 58004; 21 Ops.Cal.Atty.Gen.
         197 (1953).) Footnote No. 4

                           We believe that the more specific provisions of sections 35534 and 35765 control the more
         general provisions of Government Code sections 58850-58861. (See Code Civ. Proc., § 1859; Woods v.
         Young (1991) 53 Cal. 3d 315, 325 ["`specific provision relating to a particular subject will govern a general
         provision'"].) Had the Legislature intended the provisions of Government Code section 58850-58861, in
         which the official map and legal description are prepared and filed before circulating the petition, to be
         applicable to school district reorganizations, it could easily have so provided. (See Safer v. Superior Court
         (1975) 15 Cal. 3d 230, 237-238 ["the Legislature's clear demonstration that it knows how to grant . . . power
         when it wishes to do so"].) Instead, it expressly referred to a different statutory scheme in which the map and
         description are prepared and filed only after the voters have approved the change in boundaries. We have
         examined in detail the legislative history of sections 35500-35785's requirements dealing with the preparation
         and filing of official maps and legal descriptions of school district reorganizations. (Stats. 1980, ch. 1192, §
         2.) Nothing therein suggests that the county surveyor is to have a role in such boundary changes. We may
         assume that the Legislature was aware of the earlier statutory scheme (Stats. 1965, ch. 586, § 12) and chose
         not to incorporate it as it did Government Code sections 54900-54916.5.

                          Finally, we observe that our interpretation of the requirements of sections 35500-35785 is
         consistent with that of the Department of Education. "Unless unreasonable or clearly contrary to the statutory
         language or purpose, the consistent construction of a statute by an agency charged with responsibility for its
         implementation is entitled to great deference. [Citation.]." (Dix v. Superior Court 1991) 53 Cal. 3d 442, 460.)

                          While a petition to reorganize a school district must, prior to public hearings or an election,
         reasonably identify the territory to be reorganized, we believe this need not be accomplished by way of a
         legal description. Indeed, a reference to streets or prominent geographic features may provide more
         meaningful notice to voters than a metes and bounds legal description. A common description may well be
         adequate in allowing the appropriate officials to determine whether the requisite number of voters have
         signed the proposed reorganization petition.

                          We thus conclude in answer to the first question that the preparation and filing of an official
         map and legal description of the boundaries of a proposed school district reorganization are required only
         after the reorganization has been approved by the voters.

                          2.        Designating Responsibility for Costs

                          The second question concerns the party or entity responsible for the costs of preparing an
         official map and legal description of a school district reorganization, once it has been approved by the voters.
         We conclude that the county board of supervisors is responsible for such costs.

                            Section 35765 is again the controlling statute. It directs the board of supervisors to "make an
         order to create, change, or terminate school districts" and specifies that such order "shall include the legal
         description of each district created or changed." Section 35765 requires the board of supervisors to "cause
         . . . a map or plat indicating the boundaries established or reestablished for each district . . . to be filed."

                         We find no ambiguities in the terms of section 35765. The responsibility for preparing an
         order including a description of the new boundaries is upon the board of supervisors who must also file the

4 of 5
         order, including a description of the new boundaries, is upon the board of supervisors, who must also file the
         official map of the new district. Since no other parties or entities are mentioned in the statutory language, we
         believe that the costs of preparing and filing the legal description and map are necessarily to be borne by the
         board of supervisors as incidental to this legislative mandate.

                          We conclude in answer to the second question that the county board of supervisors is
         responsible for the costs of preparing and filing an official map and legal description of the boundaries of a
         proposed school district reorganization after it has been approved by the voters.

                                                                   *****

         Footnote No. 1
         All references hereafter to the Education Code are by section number only.
         Footnote No. 2
         In addition, section 35534 makes the effective date of a school district reorganization "subject to compliance with Section
         5400 of the Government Code." Government Code section 5400 defines "public body" as "any county, city and county,
         city, public district, public authority or other public corporation which is authorized to issue bonds" for purposes of levying
         a tax or assessment to cover the principal and interest on unsold bonds. It has no relevance to reorganizations of school
         districts or any other districts. The obvious typographical error contained in section 35534, however, may be corrected by
         examining the statute's legislative history. Section 35534 was enacted in 1980 (Stats. 1980, ch. 1192, § 2) at the same time
         as section 35765 (Stats. 1980, ch. 1192, § 3). The latter statute, dealing with the same subject matter, refers to "Section
         54900 of the Government Code," and that it is undoubtedly what the Legislature intended in its reference in section 35534.
         We are to construe statutes "to make them workable and reasonable" and "to avoid an absurd result." (Halbert's Lumber,
         Inc. v. Lucky Stores, Inc. (1992) 6 Cal. App. 4th 1233, 1239.) Also, we may harmonize the provisions of sections 35534 and
         35765 by concluding that the former statute requires compliance with the terms of Government Code section 54900 when
         school districts are reorganized. "[S]tatutes or statutory sections relating to the same subject must be harmonized, both
         internally and with each other, to the extent possible." (Dyna-Med, Inc. v. Fair Employment & Housing Com. (1987) 43
Cal. 3d 1379, 1387.)
         Footnote No. 3
         Moreover, we note that Government Code section 54903.1 provides:

                "When a statement of the creation or change of boundaries of a school district and a map or plat thereof is
                required to be filed with the State Board of Equalization, the authority required to file the statement and map
                or plat shall, at the same time, file a copy of the statement and map or plat with the Superintendent of Public
                Instruction and the county superintendent of schools of the county in which the school district is located."

         There would be no need to file the requisite maps with the superintendent of public instruction and the county
         superintendent of schools after the election if the maps were required to be prepared and submitted prior to circulating the
         reorganization petition. All of these statutes may be read together and harmonized (see People v. Hull (1991) 1 Cal. 4th 266,
         272; People v. Woodhead (1987) 43 Cal. 3d 1002, 1009) in concluding that a legal description is not required until after the
         reorganization has been approved by the voters.
         Footnote No. 4
         School districts are exempt as well from the requirements of the Cortese-Knox Local Government Reorganization Act of
         1985 (Gov. Code, §§ 56000-57385). (Gov. Code, § 56063, subd. (a)(4).)




5 of 5